DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19, line 1, states “A method for enabling a surgery” (emphasis added). Based on the steps in this claim, there is actually a surgery that is performed. It seems more reasonable to word this as --A method for performing a surgery--.
Claim 19, line 12, “the patient” lacks antecedent basis. The preamble could be changed to --A method for performing a surgery on a patient comprising:-- or in line 12 “the patient” could be changed to --a patient--.
Claim 19, line 16, “determining the proper size” lacks antecedent basis, should be changed to “determining a proper size”.
Claim 19, lines 18-19, “staple leg” should be changed to --staple legs--.

Claim 19, line 20, “”the storage block” lacks antecedent basis, should be changed to --the storage member--.
Claim 19, line 23, “tapping on the handles” should be changed to --tapping on the first and second handles--.
Claim 19, line 24, “with to transmit force” is improper, seems it is missing a word/phrase. Either “with” could be removed or maybe it was meant to say --with a mallet to transmit force--.
Claim 20, line 1, “further including” should be --further comprising-- since it states the method comprising in claim 19.
Claim 20, line 2, “the sliding lock” lacks antecedent basis, it was originally called a handle lock in claim 19.
Claim 20, line 2, “the inserter handles” should be changed to --the first and second handles--.
Claim 21, line 1, there seems to be some sort of phrasing or maybe a comma missing at “claim 19 striking”, it should maybe say --claim 19 further comprising striking the first and second handles--.
Claim 23, line 2 “the staple” lacks antecedent basis, maybe change to --providing a staple system including a staple having a central web--.
Claim 23, lines 6-7, “the first shape” lacks antecedent basis in the claim.

Claim 23, lines 12-13, “staple leg” should be changed to --staple legs--.
Claim 23, second to last line, “surfaces on the end of the first” lacks antecedent basis. Could change to --an end of the first triangular shaped handle--
Claim 23, last line, “the second triangular shaped handle” lacks antecedent basis. Early in the claim it does say the first handle is triangular shaped and that the second handle is the same shape, so it is somewhat taught, but might just be best to reword the region that is describing how the first and second handles are shaped back in lines 5-7.
Claim 24, line 1, “further including” should be changed to --further comprising--.
Claim 24, line 2, “the inserter handles” lack antecedent basis and should be changed to -- the first and second handles--.
Claim 25, line 1, same as claim 21 there is something missing in “claim 23 striking”. Maybe change to --claim 23 further comprising striking the first and second handles--.
Claims 22 and 26 could maybe include a comma to look like --The method of claim 23, wherein--. This might not be necessary, but seems more common when a wherein clause starts off the body of the claim. It could be considered for all the dependent claims as well.

Allowable Subject Matter
Claims 19-26 are allowable over the prior art.
Claim 19 and 23 each require a unique design for the stapler. Similar to the parent cases, the handles are the same shape and in use they slide over one another to be in congruent alignment. This along with the fact they are specific to being a staple inserter distinguishes this invention from the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775